Citation Nr: 0529560	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  02-04 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for residuals of an 
appendectomy.  


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1943 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA).  

This matter was previously remanded by the Board in July 
2003.  

This matter is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In its previous remand, the Board observed that in his notice 
of disagreement, substantive appeal, and other statements in 
support of claim, the veteran indicated that he was seeking 
compensation for residuals of a single surgery performed 
during service that included both an appendectomy and a 
hernia repair.  He also stated that he was seeking service 
connection for a nervous disorder, or mental illness, which 
he asserted was related to the inservice surgery.

The Board noted that in a November 1980 rating determination, 
the Cleveland RO denied service connection for an umbilical 
cord hernia and for a depressive neurosis.  The Board 
observed that as these claims were denied and as the veteran 
did not appeal them, his recent claims, were, in effect, 
requests to reopen previously denied claims for service 
connection for residuals of hernia repair surgery and for an 
acquired psychiatric disability.  The Board noted that the RO 
had not addressed these requests to reopen the previously 
denied claims. 

The Board found that the hernia repair and psychiatric 
disorder claims were inextricably intertwined with the 
increased rating claim.  The Board noted that it would defer 
consideration of the appendectomy claim until after the RO 
had addressed the hernia and psychiatric claims.  

While the AMC sent the veteran a notice letter with regard to 
the issues that the Board found inextricably intertwined, 
there has been no decision rendered with regard to those 
issues.  The actions requested in the prior remand have not 
yet been completed.  

The Board further notes that during the course of the appeal, 
the regulations regarding the scar codes changed.  While the 
veteran was informed of the change in the regulations, the 
Board is of the opinion that the examination of record is 
insufficient to address all the criteria listed in the new 
regulations.  

Accordingly, this matter is remanded for the following:  

1.  The AMC or RO should readjudicate the 
claims of service connection for 
residuals of a hernia repair and a 
psychiatric disorder, to include the 
question of whether new and material 
evidence has been received to reopen the 
claims of service connection for 
umbilical hernia and depressive neurosis.  
The Board will further consider these 
claims, only if the veteran submits a 
sufficient notice of disagreement, and 
after a statement of the case, a 
sufficient substantive appeal.

2.  After completion of the above, the 
AMC or RO should re-adjudicate the claim 
on appeal, and if it remains denied, 
issue a supplemental statement of the 
case.  Thereafter, the case should be 
returned to the Board, if otherwise 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




